      Case
       Case1:19-cr-00254-ALC
            2:19-mj-09181-ESWDocument
                              Document12-1
                                        5 Filed
                                           Filed05/01/19
                                                 05/13/19 Page
                                                           Page11ofof11



 1   ELIZABETH A. STRANGE
     First Assistant U.S. Attorney
 2   District of Arizona
     GARY M. RESTAINO
 3   Arizona State Bar No. 017450
     Assistant U.S. Attorneys
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1200
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: gary.restaino@usdoj.gov
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                                         No. 19-9181MJ
11                          Plaintiff,                    NOTICE OF ASSOCIATION OF
                                                                  COUNSEL
12             vs.
13
     Reginald Fowler,
14
                            Defendant.
15
            Assistant United States Attorney Gary M. Restaino associates in as counsel for the
16
     United States in the matters pending in the district of arrest.
17
            Respectfully submitted this 1st day of May, 2019.
18
                                                        ELIZABETH A. STRANGE
19                                                      First Assistant U.S. Attorney
                                                        District of Arizona
20
                                                        s/Gary Restaino
21                                                      GARY M. RESTAINO
                                                        Assistant U.S. Attorney
22
23                                 CERTIFICATE OF SERVICE
24          I hereby certify that on this date, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
25   Electronic Filing to CM/ECF registrant: Gerald Williams
26
27
28
